DETAILED CORRESPONDENCE
Application Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment to the claims filed on 02/18/2021 in response to the Final Rejection mailed on 11/18/2020 is acknowledged and entered into the record.
	Applicant’s remarks filed on 02/18/2021 in response to the Final Rejection mailed on 11/18/2020 have been fully considered and are deemed persuasive to overcome the rejections and/or objections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Rejections - 35 USC § 112(a), or First Paragraph
	The written description rejection of claims 1-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendments to the claims that defines the regions of the polynucleotide by structure.
	The scope of enablement rejection of claims 1-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendments to the claims that defines the regions of the polynucleotide by structure.
Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below.  An extension of time under 37 CFR 1.136(a) is required in order to make an examiner's amendment which places this application in condition for an allowance. During a conversation conducted on 03/02/2021, Mr. Brian Poor, Reg. No. 32,928, requested an extension of time for ONE MONTH(S) 
Authorization of this examiner’s amendment was given during a telephone conversation with Mr. Brian Poor, Reg. No. 32,928, on 03/02/2021.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please replace claims 1 and 11 in the claim set filed on 02/18/2021 with the following re-written claims 1 and 11.
1. (Currently Amended) A foreign gene expression vector comprising a polynucleotide consisting of a polynucleotide selected from (a) to (h):
	
	(a)    a polynucleotide consisting of the nucleotide sequence of SEQ ID NO:3;
	
	(b)    a polynucleotide  having at least 3000 consecutive nucleotides of the nucleotide sequence of SEQ ID NO:3;
	
	(c)    a polynucleotide having at least 2000 consecutive nucleotides of the nucleotide sequence of SEQ ID NO:3;
	
	(d)    a polynucleotide having at least 1500 consecutive nucleotides of the nucleotide sequence of SEQ ID NO:3; 
	
	(e)    a polynucleotide consisting of nucleotides 1 to 5040 of the nucleotide sequence of SEQ ID NO:3;
(f)    a polynucleotide consisting of nucleotides 1001 to 6002 of the nucleotide sequence of SEQ ID NO:3;
(g)    a polynucleotide consisting of nucleotides 2001 to 7000 of the nucleotide sequence of SEQ ID NO:3;and
(h)    a polynucleotide consisting of nucleotides 3000 to 7000 of the nucleotide sequence of SEQ ID NO:3;

11.  (Currently Amended) A foreign gene expression vector comprising a polynucleotide consisting of (i) and (ii):
	(i) at least one sequence selected from (a) to (h):
		(a)    a polynucleotide consisting of the nucleotide sequence of SEQ ID NO:3;
	
		(b)    a polynucleotide  having at least 3000 consecutive nucleotides of the nucleotide sequence of SEQ ID NO:3;
	
		(c)    a polynucleotide having at least 2000 consecutive nucleotides of the nucleotide sequence of SEQ ID NO:3;
	
		(d)    a polynucleotide having at least 1500 consecutive nucleotides of the nucleotide sequence of SEQ ID NO:3; 
	
		(e)    a polynucleotide consisting of nucleotides 1 to 5040 of the nucleotide sequence of SEQ ID NO:3;
	(f)    a polynucleotide consisting of nucleotides 1001 to 6002 of the nucleotide sequence of SEQ ID NO:3;
	(g)    a polynucleotide consisting of nucleotides 2001 to 7000 of the nucleotide sequence of SEQ ID NO:3;and
	(h)    a polynucleotide consisting of nucleotides 3000 to 7000 of the nucleotide sequence of SEQ ID NO:3; and
(ii) at least one sequence selected from (i) to (l):
	(i) a polynucleotide consisting of the nucleotide sequence of SEQ ID NO: 1, or a fragment thereof;
	(j) a polynucleotide consisting of the nucleotide sequence of SEQ ID NO: 2, or a fragment thereof;
	(k) a polynucleotide consisting of the nucleotide sequence of SEQ ID NO: 4, or a fragment thereof; and
	(l) a polynucleotide consisting of the nucleotide sequence of SEQ ID NO: 5, or a fragment thereof;

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.  Claims 1-22 are drawn in relevant parts to foreign gene expression vectors comprising a polynucleotide consisting of the polynucleotide sequence of SEQ ID NO:  3, or consisting of subsequences of SEQ ID NO:  1, wherein the polynucleotide sequence enhances foreign gene expression as compared with the vector without the polynucleotide.  Following a diligent search of the prior art, there is no teaching or suggestion in the prior art of record for a vector as claimed.  Accordingly, the vectors and transformed host cells of claims 1-20 are allowable over the prior art of record.  In as much as the methods of producing a protein and methods for enhancing foreign gene expression require the polynucleotides of claims 1-20, the methods of claims 21-22 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Quick Path Information Disclosure Statement
	For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656